DETAILED ACTION
Claims 1-2, 4-13 and 15-20 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 05/19/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 17 and 19 under 112 (b) is withdrawn in light of Applicant amending instant claims 17 and 19 to remove the “such as” language.
The prior rejection of claims 1-2, 4-5, 11-13 and 15-18 under 35 U.S.C. 103 as being unpatentable over US 2005/0155631 in view of WO 2008/100842 as evidenced by Celanese is withdrawn in light of Applicant’s amendment to specify the basis of weight of no more than 75 grams per meter squared of the pre-loaded wipe that the ‘631 publication and the ‘842 publication do not teach.
Examiner’s Note
Applicant's amendments and arguments filed on 05/19/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant 
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is directed to wherein the substrate and water-resistant ethylene vinyl acetate adhesive collectively has a basis weight of at least 35 gsm.  Instant claim 1, from which it depends requires wherein the pre-loaded wipe has a basis of weight of no more than 75 grams per meter squared.  Thus instant claim 7 allows for weights above the 75 gsm in instant claim 1 and therefor does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034287 in view of US 2005/0155631 (previously applied) and WO 2008/100842 (previously applied) as evidenced by Celanese (Applicant provided).
Regarding claim 1, the limitation of a pre-loaded sanitizing or disinfecting wipe consisting of (a) multilayer substrate comprising two or more layers, each layer comprising greater than 70% by weight of pulp fibers; is met by the ‘287 publication teaching a non-woven absorbent wipe impregnated with an antibacterial and antimicrobial composition (abstract) comprising an absorbent nonwoven substrate [0010] which may be a sheet, pad or multilayer sponge [0024].  The nonwoven water-insoluble substrate for wipes may be made from plant-grown materials such as wood pulp [0025].
The limitation of a cleaning composition that is pre-loaded into the substrate of the wipe during the manufacture, the cleaning composition comprising i) about 0.1 to 2 wt% of quaternary ammonium compound comprising: alkyl dimethyl benzyl ammonium; ii) about 0.5 to 3% by weight of an ethylene glycol ether; and iii) about 90 to 99% water is met by the ‘287 publication teaching i) quaternary ammonium salt at a range of about 0.2 w/w to 2 w/w [0012] wherein the preferred quaternary ammonium salt is a mixture of n-alkyl(C12-C18) dimethyl benzyl ammonium chloride and n-alkyl (C12-C18) dimethyl ethylbenzyl ammonium chloride [0017].  The liquid composition is taught to include ii) glycol ether in the range of 0.5 w/w to about 7.5 w/w and surfactants at 0.1 w/w to about 0.5 w/w, wherein preferred surfactants is polyethylene glycol p-(1,1,3,3-tetramethylbutyl)phenyl ether (reading on ii) ([0013] and [0017]).  The balance is taught to be water [0015].  The substrate is taught to be impregnated with the liquid composition [0016].

Regarding the limitation of the pre-loaded wipes release the quaternary ammonium compound to a target surface and exhibit at least a 3-log reduction in Staphylococcus aureus population within 10 minutes is met by the ‘287 publication teaching the present invention has surprisingly improved efficacy against both gram positive microorganisms such as Staphylococcus auresus [0076].  The ‘287 publication teaches the same structure of the device (a substrate comprising the claimed cleaning composition in the claimed concentrations) wherein the treatment of Staphylococcus auresus, thus the structure of the device is taught and therefor would have the same function of 3-log reduction in Staphylococcus aurous population within 10 minutes, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted 
Regarding claim 17, the limitation of wherein the substrate is substantially void of synthetic fibers and substantially all fibers of the substrate are pulp is met by the ‘287 publication teaching the nonwoven substrate made from plant material such as wood pulp [0025], thus teaching embodiments wherein the full substrate is formed of wood pulp.
Regarding claim 18, the limitation of wherein the sanitizing or disinfecting wipe releases the quaternary ammonium compound to a target surface and exhibits at least a 3-log reduction in Staphylococcus aureus population within 10 second to 5 minutes is met by the ‘287 publication teaching the present invention has surprisingly improved efficacy against both gram positive microorganisms such as Staphylococcus auresus [0076].  The ‘287 publication teaches the same structure of the device (a substrate comprising the claimed cleaning composition in the claimed concentrations) wherein the treatment of Staphylococcus auresus, thus the structure of the device is taught and therefor would have the same function of 3-log reduction in Staphylococcus aurous population within 10 minutes, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).

	The ‘287 publication does not specifically teach, the two or more layers being adhered to one another with a water-resistant ethylene vinyl acetate adhesive, wherein the water resistant adhesive provides the wipe with a peel strength of at least 0.15 lbf-in (claim 1), 0.15 to 0.5 lbf-in (claim 4), 0.2 lbf-in to 0.3 lbf-in (claim 5).
	The ‘287 publication does not specifically teach a two layered substrate (claim 2).
	The ‘287 publication does not specifically teach wherein the water-resistant ethylene vinyl acetate adhesive has a viscosity of less than 500 cps when applied, greater than 200 cps when applied, between 250 cps to 450 cps when applied (claim 11-13).
	The ‘287 publication does not specifically teach having an average fiber length of less than 5 mm (claim 15), 1 to 3 mm (claim 16).

The ‘631 publication teaches a cleaning implement used to effectively clean surfaces wherein the cleaning pad has wet flexibility and is still disposable (abstract).  The cleaning pad may be used as a disinfectant, sanitizer and/or sterilizer with at least a 99% reduction in the bacterial population within a 24 hour time period [0025].  The fibers include fibers of 2 to 20 mm length [0030].  The substrate may comprise more than 50% by mass of its fibrous content is made up of fibers to form a non-woven substrate [0067].  The first and second layer may be bonded to one another in order to maintain the integrity of the article [0069] wherein the adhesive is taught to be used [0070].  The cleaning substrate can be provided dry, pre moistened or impregnated with cleaning composition [0075].  The substrate may be formed of unmodified naturally occurring 
The ‘842 publication teaches substrates optionally containing at least one active agent or cleaning surfactant [0001].  The substrate is taught as being non-woven from 15 to 500 grams per square meter [0015].  The composition is taught to be a cleaning wipe [0026].  Substrate components may include ethylene vinyl acetate [0093].  The adhesive force between the foam and the substrate may be 0.1 lb/in or greater.  In other embodiments the adhesive force may be 0.15 lbf or greater [00167].  Substrates are taught to include non-woven wherein the sheets are bound together with an adhesive [0171].  Adhesive strength or laminated peel strength is a measure of the energy required to separate the layers per unit area [00212].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to form the substrate taught by the ‘287 publication into a two layer substrate with an adhesive because the ‘287 publication teaches embodiments of multilayered substrates and the ‘631 publication teaches it is known to form cleaning substrates wherein the cleaning pad is at least two layers which are bonded with an adhesive.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using the two layer substrate form with a bonding adhesive as taught by the ‘631 publication for the 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use fibers of the length taught by the ‘631 publication for the fibers taught by the ‘287 publication because the ‘631 publication teaches known lengths of wood pulp fibers to be used in cleaning substrates and the ‘287 publication teaches wood pulp fibers used to form cleaning substrates.  Thus it would have been prima facie obvious to one of ordinary skill in the art to use known lengths of wood fibers to be used for the same purpose, forming cleaning substrates.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the peel strength taught by the ‘842 publication for the wipe taught by the ‘287 publication because the ‘842 patent teaches a known peel strength that is needed between two wipe layers.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘842 publication and the ‘631 publication are directed to wipes used in cleaning comprising non-woven substrates which are laminated together using an adhesive.  It would have been prima facie obvious to one of ordinary skill in the art to have modified the composition of the ‘631 publication in order to have provided a peel strength of at least 0.15 lbf-in as disclosed by the ‘842 publication of the benefit of .
Claims 6-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034287, US 2005/0155631, WO 2008/100842 as evidenced by Celanese as applied to claims 1-2, 4-5, 11-13 and 15-18 above, and further in view of US 9,029,277 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 11-13 and 15-18 are taught by the combination of the ‘287 publication, the ‘631 publication and the ‘842 publication.  
Regarding claims 7-8, the limitation of wherein the substrate and water resistant ethylene vinyl acetate adhesive collectively have a basis weight of at least 35 gms is met by the ‘287 publication teaching the substrate to be from 10 gsm to 200 gsm [0026], thus teaching the total weight of the substrate.
Regarding claim 10, the limitation of wherein each layer of the multi-layer substrate has a basis weight of from 10 lbs/3000 ft2 to 30 lbs/3000 ft2 is met by the ‘631 publication teaching the outer laminate webs have a basis weight of 10 to 60 gsm that are joined together [0100] which equates to 0.01 lbs/ft2 and covers the limitation in its simplified form of each layer has a basis weight of 0.003-0.01 lbs/ft2.
Regarding claim 19, the limitation of a pre-loaded sanitizing or disinfecting wipe comprising a multilayer substrate comprising two or more layers, each layer being formed from pulp fibers wherein the multilayer substrate is substantially void of synthetic fibers such that substantially all fibers of the substrate are pulp fibers having an average length of less than 5mm, the two or more layers being adhered to one another with 
The limitation of a cleaning composition that is pre-loaded into the substrate of the wipe during the manufacture, the cleaning composition comprising i) about 0.1 to 2 wt% of quaternary ammonium compound comprising: alkyl dimethyl benzyl ammonium; ii) about 0.5 to 3% by weight of an ethylene glycol ether; and iii) about 90 to 99% water is met by the ‘287 publication teaching i) quaternary ammonium salt at a range of about 0.2 w/w to 2 w/w [0012] wherein the preferred quaternary ammonium salt is a mixture of n-alkyl(C12-C18) dimethyl benzyl ammonium chloride and n-alkyl (C12-C18) dimethyl ethylbenzyl ammonium chloride [0017].  The liquid composition is taught to include ii) glycol ether in the range of 0.5 w/w to about 7.5 w/w and surfactants at 0.1 w/w to about 0.5 w/w, wherein preferred surfactants is polyethylene glycol p-(1,1,3,3-tetramethylbutyl)phenyl ether (reading on ii) [0017].  The balance is taught to be water [0015].  The substrate is taught to be impregnated with the liquid composition [0016].
Regarding claim 20, the limitation of wherein the sanitizing or disinfecting wipe releases the quaternary ammonium compound to a target surface and exhibits at least a 3-log reduction in Staphylococcus aureus population within 10 second to 5 minutes is met by the ‘287 publication teaching the present invention has surprisingly improved efficacy against both gram positive microorganisms such as Staphylococcus auresus [0076].  The ‘287 publication teaches the same structure of the device (a substrate comprising the claimed cleaning composition in the claimed concentrations) wherein the treatment of Staphylococcus auresus, thus the structure of the device is taught and 
The combination of references does not teach wherein the water resistant ethylene vinyl acetate adhesive is included in an amount of no more than 10 gsm, from 3 to 5 gsm (claims 6 and 9).
The ‘277 patent teaches an amount of no more than 10gsm by teaching an ethylene vinyl acetate binder of use in laminate product such as wipes wherein the binder is in an amount of 3 gsm (column 7 lines 23-27; column 11, lines 54-56; column 17, lines 29-46).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified the wipes of the ‘631 patent in order to have provided an amount of no more than 10 gsm as taught by the ‘277 patent for the benefit of proving an amount of binder such as vinyl acetate for making laminate products that was known in the art.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the amounts of adhesive as taught by the ‘277 patent on the wipes taught by the ‘631 patent because the ‘277 patent and the ‘631 patent are directed to wipes using non-.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034287, US 2005/0155631, WO 2008/100842 as evidenced by Celanese as applied to claims 1-2, 4-5, 11-13 and 15-18 above, and further in view of US 2016/0347030 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 11-13 and 15-18 are taught by the combination of the ‘287 publication, the ‘631 publication and the ‘842 publication.  
The combination of references do not specifically recite wherein the substrate is substantially void of synthetic fibers, and substantially all fibers of the substrate are pulp fibers (claim 17).
The ‘030 publication teaches wood craft pulp used alone as the raw material, substantially all fibers of the substrate are pulp fibers ([0080]-[0081]).
It would have bene obvious to a person of ordinary skill in the art at the time the invention was made to have modified the wipe as disclosed by the ‘287 publication and the ‘631 publication in order have provided a substrate that is substantially void of synthetic fibers such that substantially all fibers of the substrate are pulp fibers, as previously disclosed by the ‘030 publication for the benefit of proving use of natural materials for laminated fibrous sheets of disposable textile products, thus using all pulp fibers in the ‘287 publication and the ‘631 publication’s disposable textile product.  One of ordinary skill in the art before the filing date of the claimed invention would have a .
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034287, US 2005/0155631, WO 2008/100842 and US 9,029,277 as evidenced by Celanese as applied to claims 1-2, 4-13 and 15-20 above, and further in view of US 2007/0048344 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-5, 11-13 and 15-18 are taught by the combination of the ‘287 publication, the ‘631 publication and the ‘842 publication.  
The combination of references do not specifically recite the limitation of wherein the sanitizing or disinfecting wipe releases the quaternary ammonium compound to a target surface and exhibits at least 3 log reduction in staphylococcus aureus population within 10 second to 5 minutes.
The ‘344 publication teaches an antimicrobial composition for use in articles such as wipes comprises quaternary ammonium compounds wherein the composition has broad spectrum antimicrobial activity against Staphylococcus aureus that is effective in producing at least 3 log10 reduction within 5 minutes ([0012], [0029], [0044], [0051]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have modified the wipe as previously disclosed by the ‘287 publication in order to exhibit at least a 3-log reduction in Staphylococcus aureus population within 5 minutes for providing an antimicrobial composition such as quaternary ammonium compounds applied to wipe has an effective fast acting reduction Staphylococcus auresus [0076].
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	The ‘631 publication and the ‘842 publication:
	Applicant argues the ‘631 publication has a basis weight of greater than 200 gsm and the stiffness is an important feature of the cleaning pads.  
In response, Applicant is referred to the newly applied rejection above wherein the ‘287 publication teaching the substrates basis weight of the wipes is from about 10 gsm to about 200 gsm wherein the wipes loaded with the disinfecting composition is 1.5 times to 10 times the original weight ([0026]-[0027]).  The basis weight of gsm for light duty disinfecting jobs requires a lower basis of weight and heavy duty disinfecting jobs may require scrubbing and thus a higher basis of weight [0069], thus teaching the weight of the wipe is an optimizable parameter. As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
Applicant argues the ‘631 publication teaches the use of combinations of natural and synthetic fibers.
In response, Applicant is referred to the newly applied rejection above wherein the ‘287 publication teaches the nonwoven water-insoluble substrate for wipes may be 
Applicant argues the at least 70% pulp content accounts for its excellent flexibility and hand feel that allows a user to bunch wipes up during use but not tear.  Although the ‘631 publication teaches a cleaning pad of natural fibers, it does not teach a substrate consisting of two or more layers of at least 70% pulp fibers and that is pre-loaded wipe with a basis weight of no more than 75 gsm.
In response, in the newly applied rejection above, the ‘287 publication teaches a wipe formed of pulp fibers wherein the gsm overlaps with the claimed range ([0024]-[0026].  The weight basis is taught to effect the strength of the wipe (i.e. light cleaning or heavy scrubbing) [0069].  The ‘631 publication teaches the use of adhesive to layer cleaning substrates.  Thus the structure of the device is taught by the prior art.  Applicant is arguing limitations not present in the instant claims, no limitations are directed to the flexibility of the substrate or hand feel.
Applicant argues the ‘631 publication does not teach the levels of actives in the claimed ranges and therefor it is not reasonable to say it would possess the at least 3 log reduction in Staphylococcus aureus population within 10 minutes.
In response, Applicant is referred to the newly applied rejection above wherein the ‘287 publication teaching i) quaternary ammonium salt at a range of about 0.2 w/w to 2 w/w [0012] wherein the preferred quaternary ammonium salt is a mixture of n-alkyl(C12-C18) dimethyl benzyl ammonium chloride and n-alkyl (C12-C18) dimethyl ethylbenzyl ammonium chloride [0017].  The liquid composition is taught to include ii) glycol ether in the range of 0.5 w/w to about 7.5 w/w and surfactants at 0.1 w/w to about Staphylococcus auresus [0076].  The ‘287 publication teaches the same structure of the device (a substrate comprising the claimed cleaning composition in the claimed concentrations) wherein the treatment of Staphylococcus auresus, thus the structure of the device is taught and therefor would have the same function of 3-log reduction in Staphylococcus aurous population within 10 minutes, absent factual evidence to the contrary.  In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functional limitations that are newly cited or is identical to a product instant claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristics relied on" (205 USPQ 594, second column, first full paragraph).
Applicant argues the ‘842 publication (Stockton) does not cure the deficiencies of the ‘631 publication.  
In response, Applicant is referred to the newly applied rejection and Applicant’s arguments regarding the ‘631 publication are addressed as first presented.
Applicant argues the ‘842 publication teaches away from using non-woven materials with mostly pulp fibers and a binder because it teaches long soft fibers is preferred.  The pulp based non-woven material were deficient in softness.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ‘287 publication teaching a non-woven absorbent wipe impregnated with an antibacterial and antimicrobial composition (abstract) comprising an absorbent nonwoven substrate [0010] which may be a sheet, pad or multilayer sponge [0024].  The nonwoven water-insoluble substrate for wipes may be made from plant-grown materials such as wood pulp [0025].
The ‘631 publication, the ‘842 publication and the ‘277 patent (Nagi):
Applicant argues the deficiencies of the ‘631 publication and the ‘842 publication. Applicant argues although it may have been obvious to modify the invention of the ‘631 publication with the binder amount taught by the ‘277 patent the combination of those teaching would not result in the claimed invention.
In response, Applicant’s arguments regarding the ‘631 publication and the ‘842 publication are addressed above when first presented.
Applicant argues the film backing is required by the ‘277 patent but is not present in the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The newly applied ‘287 publication teaching a non-woven absorbent wipe 
The ‘631 publication, the ‘842 publication and the ‘030 publication (Yamada):
Applicant argues that the ‘030 publication does not teach a substrate comprising two or more sheets of material that may have more than 80% pulp fibers and it is in a non-analogous field of art.  Textile garment material are not intended to be preloaded with cleaning composition.
In response to applicant's argument that the ‘030 publication is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the ‘030 publication is directed to a disposable textile product having liquid diffusabilty (abstract) formed of wood pulp [0080].  The instant claims are directed to a wipe product which is multilayered formed of pulp fibers.  Thus the ‘030 publication and the instant claims are both in the field of layered textile products formed of wood pulp fibers.
The ‘631 publication, the ‘842 publication, the ‘277 patent (Nagi) and the ‘344 publication (Yahiaoui):

In response, the ‘631 publication demonstrates a greater than 99.9% reduction of S. aureus on PVC and glazed ceramic tiles when the contact time was 5 minutes.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the wipe disclosed by the ‘631 publication in order to provide at least a 3-log reduction in Staphylococcus aureus population within 5 minutes for providing an antimicrobial composition as the ‘344 publication teaches the desire for such an effect in articles which contain quaternary ammonium compounds.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613